
	
		I
		112th CONGRESS
		2d Session
		H. R. 5732
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize a competitive grant program to implement and
		  evaluate digital learning in rural locales.
	
	
		1.Short titleThis Act may be cited as the
			 Schools of the Future
			 Act.
		2.FindingsCongress finds the following:
			(1)Digital learning
			 technology holds the promise of transforming rural education by removing
			 barriers of distance and increasing school capacity.
			(2)While many large
			 urban local educational agencies are at the forefront of implementing new
			 digital learning innovations, it is often harder for smaller and more rural
			 local educational agencies to access these tools. Smaller local educational
			 agencies with less capacity may also find it more difficult to provide the
			 training needed to effectively implement new digital learning
			 technologies.
			(3)Despite the potential of digital learning
			 in rural areas, these advancements risk passing rural areas by without support
			 for their implementation. Rather than having schools and local educational
			 agencies apply digital learning innovations designed for urban environments to
			 rural areas, it is important that digital learning technologies be developed
			 and implemented in ways that reflect the unique needs of rural areas.
			(4)Digital learning is rapidly expanding, and
			 new tools for improving teaching and learning are being developed every day. A
			 growing demand for digital learning tools and products has made rigorous
			 evaluation of their effectiveness increasingly important, as this information
			 would allow school and local educational agency leaders to make informed
			 choices about how best to use these tools to improve student achievement and
			 educational outcomes.
			3.Program
			 authorized
			(a)Grants to
			 eligible partnershipsFrom the amounts appropriated to carry out
			 this Act, the Secretary of Education is authorized to award grants, on a
			 competitive basis, to eligible partnerships to carry out the activities
			 described in
			 section 6.
			(b)Duration of
			 grantA grant under
			 subsection (a) shall be awarded for not less than a 3-year and not longer than
			 a 5-year period.
			(c)Fiscal
			 AgentIf an eligible
			 partnership receives a grant under this Act, a school partner in the
			 partnership shall serve as the fiscal agent for the partnership.
			4.ApplicationAn eligible partnership desiring a grant
			 under this Act shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may require,
			 which shall include the following:
			(1)A
			 description of the eligible partnership, including the name of each of the
			 partners and their respective roles and responsibilities.
			(2)A
			 description of the technology-based learning practice, tool, strategy, or
			 course that the eligible partnership proposes to develop or implement using the
			 grant funds.
			(3)Information relevant to the selection
			 criteria under
			 section 5(c).
			(4)A
			 description of the evaluation to be undertaken by the eligible partnership,
			 including—
				(A)how the school partner and the evaluation
			 partner will work together to implement the practice, tool, strategy, or course
			 in such a way that permits the use of a rigorous evaluation design that meets
			 the standards of the What Works Clearinghouse of the Institute of Education
			 Sciences; and
				(B)a description of the evaluation design that
			 meets such standards, which will be used to measure any significant effects on
			 the outcomes described in paragraphs (1) through (3) of section 7(a).
				(5)An estimate of the number of students to be
			 reached through the grant and evidence of its capacity to reach the proposed
			 number of students during the course of the grant.
			(6)An assurance that the school partner in the
			 eligible partnership will ensure that each school to be served by the grant
			 under this Act is designated with a school locale code of Fringe Rural, Distant
			 Rural, or Remote Rural, as determined by the Secretary.
			(7)Any other
			 information the Secretary may require.
			5.Application review and
			 award basis
			(a)Peer
			 ReviewThe Secretary shall
			 use a peer review process to review applications for grants under this Act. The
			 Secretary shall appoint individuals to the peer review process who have
			 relevant expertise in digital learning, research and evaluation, and rural
			 education.
			(b)Award
			 BasisIn awarding grants under this Act, the Secretary shall
			 ensure, to the extent practicable diversity in the type of activities funded
			 under the grants.
			(c)Selection
			 CriteriaIn evaluating an eligible partnership’s application for
			 a grant under this Act, the Secretary shall consider—
				(1)the need for the
			 proposed technology-based learning practice, tool, strategy, or course;
				(2)the quality of the
			 design of the proposed practice, tool, strategy, or course;
				(3)the strength of the existing research
			 evidence with respect to such practice, tool, strategy, or course;
				(4)the experience of
			 the eligible partnership; and
				(5)the quality of the
			 evaluation proposed by the eligible partnership.
				6.Use of
			 funds
			(a)Required use of
			 funds
				(1)In
			 generalAn eligible partnership receiving a grant under this Act
			 shall use such funds to implement and evaluate the results of technology-based
			 learning practices, strategies, tools, or courses, including the practices,
			 strategies, tools, or courses identified under paragraphs (2) through
			 (6).
				(2)Tools and
			 courses designed to personalize the learning experienceTechnology-based tools and courses
			 identified under this paragraph include the following types of tools and
			 courses designed to personalize the learning experience:
					(A)Technology-based
			 personalized instructional systems.
					(B)Adaptive software,
			 games, or tools, that can be used to personalize learning.
					(C)Computer-based
			 tutoring courses to help struggling students.
					(D)Games, digital
			 tools, and smartphone or tablet applications to improve students’ engagement,
			 focus, and time on task.
					(E)Other tools and courses designed to
			 personalize the learning experience.
					(3)Practices and
			 strategies designed to aid and inform instructionTechnology-based practices and strategies
			 identified under this paragraph include the following types of practices and
			 strategies designed to aid and inform instruction:
					(A)Adaptive software,
			 games, or tools that can be used for the purpose of formative
			 assessment.
					(B)Web resources that provide teachers and
			 their students access to instructional and curricular materials that
			 are—
						(i)aligned with
			 high-quality standards; and
						(ii)designed to
			 prepare students for college and a career, such as a repository of primary
			 historical sources for use in history and civics courses or examples of
			 developmentally appropriate science experiments.
						(C)Online
			 professional development opportunities, teacher mentoring opportunities, and
			 professional learning communities.
					(D)Tools or web resources designed to
			 addresses specific instructional problems.
					(E)Other practices and strategies designed to
			 personalize the learning experience.
					(4)Tools, courses,
			 and strategies designed to improve the achievement of students with specific
			 educational needsTechnology-based tools, courses, and
			 strategies identified under this paragraph include the following types of
			 tools, courses, and strategies designed to meet the needs of students with
			 specific educational needs:
					(A)Digital tools
			 specifically designed to meet the needs of students with a particular
			 disability.
					(B)Online courses
			 that give students who are not on track to graduate or have already dropped out
			 of school the opportunity for accelerated credit recovery.
					(C)Language
			 instruction courses, games, or software designed to meet the needs of English
			 language learners.
					(D)Other tools, courses, and strategies
			 designed to personalize the learning experience.
					(5)Tools, courses,
			 and strategies designed to help students develop 21st Century
			 skillsTechnology-based
			 tools, courses, and strategies identified under this paragraph include
			 peer-to-peer virtual learning opportunities to be used for the purposes of
			 project-based learning, deeper learning, and collaborative learning, and other
			 tools, courses, and strategies designed to help students develop 21st century
			 skills, such as the ability to think critically and solve problems, be
			 effective communicators, collaborate with others, and learn to create and
			 innovate.
				(6)Technology-based
			 or online courses that allow students to take courses that they would not
			 otherwise have access toTechnology-based or online courses
			 identified under this paragraph include courses or collections of courses that
			 provide students access to courses that they would not otherwise have access
			 to, such as the following:
					(A)An online
			 repository of elective courses.
					(B)Online or
			 software-based courses in foreign languages, especially in languages identified
			 as critical or in schools where a teacher is not available to teach the
			 language or course level a student requires.
					(C)Online advanced or
			 college-level courses that can be taken for credit.
					(b)Authorized use
			 of fundsAn eligible partnership receiving a grant under this Act
			 may use grant funds to—
				(1)develop the technology for technology-based
			 learning strategies, practices, courses, or tools to be carried out under the
			 grant;
				(2)purchase hardware or software needed to
			 carry out such strategies, practices, courses, or tools under the grant, except
			 that such purchases may not exceed 50 percent of total grant funds;
				(3)address the
			 particular needs of student subgroups, including students with disabilities and
			 English-language learners;
				(4)provide
			 technology-based professional development or professional development on how to
			 maximize the utility of technology; and
				(5)address issues of
			 cost and capacity in rural areas and shortage subjects.
				7.Data collection
			 and evaluation
			(a)In
			 generalEach eligible
			 partnership receiving a grant under this Act shall require its evaluation
			 partner to complete a comprehensive, well-designed, and well-implemented
			 evaluation that meets the standards of the What Works Clearinghouse after the
			 third year of implementation of the grant to measure the effect of the
			 practice, tool, strategy, or course on—
				(1)student achievement, as measured by high
			 quality assessments that provide objective, valid, reliable measures of student
			 academic growth and information on whether a student is on-track to graduate
			 ready for college and career;
				(2)where applicable,
			 student achievement gaps, graduation and dropout rates, college enrollment,
			 college persistence, college completion, and teacher or principal effectiveness
			 as measured by student achievement and other applicable measures; and
				(3)costs and savings
			 to the school partner.
				(b)Implementation
			 evaluationAn evaluation partner may use funds under this Act to
			 carry out an implementation evaluation designed to provide information that may
			 be useful for schools, local educational agencies, States, consortia of
			 schools, and charter school networks seeking to implement similar practices,
			 tools, strategies, or courses in the future.
			(c)Publication of
			 resultsUpon completion of an evaluation described in subsection
			 (a) or (b), the evaluation partner shall—
				(1)submit a report of
			 the results of the evaluation to the Secretary; and
				(2)make publicly
			 available such results.
				8.DefinitionsIn this Act:
			(1)Eligible
			 partnershipThe term
			 eligible partnership means a partnership that includes a school
			 partner and not less than 1—
				(A)digital learning
			 partner, except that in a case in which a school partner or evaluation partner
			 demonstrates expertise in digital learning to the Secretary; and
				(B)evaluation
			 partner.
				(2)School
			 partnerThe term school
			 partner means a—
				(A)local educational
			 agency;
				(B)a charter school
			 network;
				(C)a consortium of
			 elementary schools or secondary schools;
				(D)a regional
			 educational service agency or similar regional educational service provider;
			 or
				(E)a consortium of
			 the entities described in subparagraphs (A) through (D).
				(3)Digital Learning
			 partnerThe term
			 digital learning partner means an organization with expertise in
			 the technology required to develop or implement the digital learning practices,
			 tools, strategies, or courses proposed by the school partner with which the
			 digital learning partner will partner or has partnered under this Act, such
			 as—
				(A)an institution of higher education;
				(B)a nonprofit
			 organization; or
				(C)an organization with school development or
			 turnaround experience.
				(4)Evaluation
			 partnerThe term
			 evaluation partner means a partner that has the expertise and
			 ability to carry out the evaluation of a grant received under this Act, such
			 as—
				(A)an institution of higher education;
				(B)a nonprofit organization with expertise in
			 evaluation; or
				(C)an evaluation
			 firm.
				(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
			(6)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(7)SecretaryThe term Secretary means the
			 Secretary of Education.
			
